                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

CEDRIC HOOD                                       §

VS.                                               §     CIVIL ACTION NO. 1:18-CV-525

DIRECTOR, TDCJ-CID                                §

MEMORANDUM ORDER OVERRULING PETITIONER’S OBJECTIONS AND ADOPTING
      THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Petitioner Cedric Hood, a prisoner confined in the Texas Department of Criminal Justice,

Correctional Institutions Division, brought this petition for writ of habeas corpus pursuant to 28

U.S.C. § 2254.

       The court ordered that this matter be referred to the Honorable Zack Hawthorn, United States

Magistrate Judge, for consideration pursuant to applicable laws and orders of this court. The

magistrate judge recommends denying the petition.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and the pleadings. Petitioner filed objections to the

magistrate judge’s report and recommendation.

       The court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. See FED. R. CIV. P. 72(b). After careful consideration of all the pleadings and

the relevant case law, the court concludes that petitioner’s objections lack merit. Petitioner objects

that the report and recommendation does not address his First Amendment and retaliation claims.

However, those claims are under consideration in his pending civil rights action. See Hood v. Allen,

Civil Action No. 1:18-CV-508 (E.D. Tex.).
        In this case, petitioner is not entitled to the issuance of a certificate of appealability. An

appeal from a judgment denying federal habeas corpus relief may not proceed unless a judge issues

a certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for granting

a certificate of appealability, like that for granting a certificate of probable cause to appeal under

prior law, requires petitioner to make a substantial showing of the denial of a federal constitutional

right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362 F.3d 323, 328

(5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making that substantial

showing, petitioner need not establish that he should prevail on the merits. Rather, he must

demonstrate that the issues are subject to debate among jurists of reason, that a court could resolve

the issues in a different manner, or that the questions presented are worthy of encouragement to

proceed further. See Slack, 529 U.S. at 483-84; Avila v. Quarterman, 560 F.3d 299, 304 (5th Cir.

2009). If the petition was denied on procedural grounds, petitioner must show that jurists of reason

would find it debatable: (1) whether the petition raises a valid claim of the denial of a constitutional

right, and (2) whether the district court was correct in its procedural ruling. Slack, 529 U.S. at 484;

Elizalde, 362 F.3d at 328. Any doubt regarding whether to grant a certificate of appealability is

resolved in favor of petitioner, and the severity of the penalty may be considered in making this

determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir. 2000).

        Here, petitioner has not shown that any of the issues raised by his claims are subject to debate

among jurists of reason, or that a procedural ruling was incorrect. In addition, the questions

presented are not worthy of encouragement to proceed further. Therefore, petitioner has failed to

make a sufficient showing to merit the issuance of a certificate of appealability.




                                                   2
                                            ORDER

       Accordingly, petitioner’s objections (document no. 13) are OVERRULED. The findings

of fact and the conclusions of law of the magistrate judge are correct, and the report and

recommendation of the magistrate judge (document no. 10) is ADOPTED. A final judgment will

be entered in this case in accordance with the magistrate judge’s recommendation. A certificate of

appealability will not be issued.


       SIGNED this the 9 day of April, 2019.




                                     ____________________________
                                     Thad Heartfield
                                     United States District Judge




                                                3
